Citation Nr: 0915340	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to October 
1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  Following 
the AMC's attempts to complete the actions requested by the 
Board, the case has since been returned to the Board for 
further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

In March 2009, the Board advised the Veteran in writing that 
the Veterans Law Judge who had conducted his prior Board 
hearing in February 2006 was no longer employed by the Board.  
He was also informed of his right to another hearing before a 
Veterans Law Judge who would render a decision in the instant 
appeal.  The Veteran by return correspondence, received by 
the Board in April 2009, indicated that he wished to appear 
at a videoconference hearing before the Board.  Remand is 
required to ensure compliance with the aforementioned hearing 
request.  

Accordingly, the case is REMANDED for the following actions:

The Veteran must be scheduled for a 
videoconference hearing before the Board 
as to the matter herein on appeal.  
Written notice of the date, time, and 
location of the scheduled hearing must be 
provided by the RO to the Veteran at his 
current address of record in advance of 
any such hearing and a copy of such 
notice must be included in the veteran's 
claims folder.

Thereafter, after completing any further actions needed, the 
RO should return the case to the Board.  The Veteran need 
take no action until otherwise notified.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the action herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




